569 P.2d 58 (1977)
31 Or.App. 109
STATE of Oregon, Respondent,
v.
Clyde HENLEY, Appellant.
Court of Appeals of Oregon.
Argued and Submitted September 21, 1977.
Decided October 4, 1977.
*59 Gary D. Babcock, Public Defender, Salem, argued the cause and filed brief for appellant.
Donald L. Paillette, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were James A. Redden, Atty. Gen., and Al J. Laue, Sol. Gen., Salem.
Before SCHWAB, C.J. and THORNTON and TANZER, JJ.
PER CURIAM.
The thrust of defendant's assignment of error in this case is incompetent performance by his trial counsel. As we noted in State v. Robinson, 25 Or. App. 675, 550 P.2d 758 (1976), this issue, except in rare instances, is one which can be properly resolved only in a post-conviction proceeding in which evidence can be taken. This is not one of those instances.
Affirmed.